Citation Nr: 1204033	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with these duties.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his tinnitus is due to in-service acoustic trauma, and has provided details thereof.  He maintains he had no such post-service trauma, and that he has experienced tinnitus since service.  Further, his account of such in-service trauma was recognized below as he is service-connected for bilateral hearing loss based upon such trauma.

The Board notes that there is no indication of tinnitus in the Veteran's service treatment records, nor in the post-service medical records until years after his separation from service.  He was accorded a VA audio examination in January 2008 at which the examiner opined, in pertinent part, that the noise trauma in service was most likely not the etiology of the Veteran's tinnitus.  In support of this opinion, the examiner noted that the Veteran reported his tinnitus started 10 or 15 years ago, and that he was separated in 1969; i.e., because the Veteran purportedly indicated his tinnitus began years after service.

The Veteran contends, however, that the examiner misunderstood his medical history.  He maintains that he reported his tinnitus worsened 10 or 15 years ago, but that he had experienced the condition since service.  As this goes to the specific rationale for the examiner's opinion, it appears that the February 2008 VA examination is not adequate for resolution of this case.  The Board also notes that tinnitus is often associated with, or a component of, sensorineural hearing loss.  In other words, it is possible that the tinnitus is secondary to the service-connected hearing loss.  Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  Nevertheless, the record does not reflect that this potential basis for service connection was considered below, to include at the February 2008 VA examination.  This further supports a finding that the February 2008 examination is not adequate for resolution of this case.

In view of the foregoing, the Board finds that a new examination and opinion are necessary for resolution of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that as the matter of secondary service connection was not considered below, then the Veteran should be provided with the requisite notification explaining how to substantiate such a claim.  In addition, any outstanding treatment records regarding his tinnitus should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) , that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his tinnitus since January 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his tinnitus was incurred in or otherwise the result of his active service, to include his acknowledged acoustic trauma therein.

If the examiner determines the Veteran's tinnitus is not directly related to his active service, then examiner must express an opinion as to whether it is at least as likely as not that the tinnitus was caused or aggravated by his service-connected hearing loss.  By aggravation, the Board means an increase in the underlying disability that is beyond normal.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the August 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



